Exhibit 10.12

 

SALISBURY BANCORP, INC.

2011 LONG TERM INCENTIVE PLAN

______________________

 

Amendment Number Two

______________________

 

THIS AMENDMENT NUMBER TWO (the “Amendment”) to the Salisbury Bancorp, Inc. 2011
Long Term Incentive Plan (the “Plan”) is made by Salisbury Bancorp, Inc. (the
“Company”) effective as of the 29th day of January, 2016.

 

WHEREAS, the Company maintains the Plan; and

 

WHEREAS, the Compensation Committee of the Company (the “Committee”) desires to
amend the Plan in order to increase the number of shares granted annually to
each Director as the Director’s Annual Stock Retainer from 240 shares to 340
shares; and

 

WHEREAS, Section 4.3(j) of the Plan authorizes the Committee to amend the Plan.

 

NOW, THEREFORE, the Amendment is hereby adopted as follows:

 

1.Subsection 13.2(a) of the Plan is hereby amended to read as follows:

 

“(a) “Annual Stock Retainer” means the 340 shares of Stock payable to each
Director on an annual basis as part of each Director’s compensation for service
on the Board.”

 

2.Subsection 13.2(f) of the Plan is hereby amended to read as follows:

 

“(f) “Pro-Rated Stock Retainer” means a number of Shares equal to 340 multiplied
by a fraction, the numerator of which is the number of months of such a new
Director’s service as a member of the Board (rounded to the nearest full month)
and the denominator of which is 12, provided, however, that such fraction shall
not be in excess of 1.0.”

 

3.Section 13.4 of the Plan is hereby amended to read as follows:

 

“NUMBER OF SHARES AND GRANT DATE. On each annual Grant Date beginning with the
first Grant Date after the Effective Date, each Director whose term of office
begins with or continues after such Grant Date shall be issued a number of whole
shares of Stock set forth in the Annual Stock Retainer (340 shares). Each
Director who is first elected to the Board after the Effective Date (and who was
not then a member of the Board) other than on an Annual Meeting Date shall be
granted a number of whole shares of Stock equal to the Pro-Rated Stock
Retainer.”

 

 

IN WITNESS WHEREOF, this Amendment has been executed as of the date set forth
below.

 

 



      SALISBURY BANCORP, INC.                 Date: January 29, 2016   By:
___________________________________       Print Name:  Richard J. Cantele, Jr.  
    Title:  President and Chief Executive Officer

